DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 2, 12, 14, 15, 16, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/4/2022.  The claims are withdrawn because the elected species 3 (Figures 6A-6B) only has one spring bore (Claim 12), one slide (Claim 14) and a non-ring-shaped slide (Claim 2).  Claims 15, 16, 18 are dependent on claim 2.
3.	Applicant's election with traverse of Species 3 in the reply filed on 5/4/2022 is acknowledged.  The traversal is on the ground(s) that: 
“Applicant respectfully submits that the Examiner has failed to show by appropriate explanation why a search and/or examination on Species 1-4 would produce a serious burden.  Pages 2-3 of the Office Action includes a conclusory statement that "The species ... require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries)." There is no specific identification of the different classes/subclasses or electronic resources that would need to be searched for the different species. Further, given the similarity of the operating principle in each of Species 1-4, Applicant respectfully submits that similar search strategies can be employed for all of the species” (Page 2).  

This is not found persuasive because the different species each possess mutually exclusive features, each requiring different fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
4.	Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guiding means must be shown or the feature(s) canceled from the claim(s) 7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
6.	The disclosure is objected to because of the following informalities: The disclosure recites “A ring-shaped permanent magnet 8 is provided inside the flange 2 at a position between the coil 5 and the slide 3 and thus parallel to the electromagnetic
magnet 2” (Page 7, ¶4).  It is improper to use the same number for two different features.  The Examiner suggests changing “electromagnetic magnet 2” to –electromagnet--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 6, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 19 and 20 each recite “a permanent magnet provided parallel to the electromagnet”.  The permanent magnet (208) is concentrically aligned with the coil (205), not parallel to it.  It is unclear what the claims require.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claim(s) 1, 3, 7-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (EP 2657173).
As per claim 1, Okada discloses an electromagnetic brake (10) comprising: 
an electromagnet (17, 18) arranged about a central axis; 
a slide (21) movable with respect to the electromagnet in a slide actuation direction upon actuation of the electromagnet, and 
an air gap ([0032]; Fig. 4) provided between the electromagnet and the slide through which a magnetic field passes when the electromagnet is actuated, 
wherein the slide is arranged radially inside or outside of the electromagnet with respect to the central axis (Fig. 4).
As per claim 3, Okada discloses the electromagnetic brake according to claim 1, wherein the electromagnet comprises a coil (18) wound about the central axis and adapted to generate the magnetic field upon excitation, further comprising magnetic field adaptation means (11, 19, 21) for adapting the magnetic field so as to generate a magnetic force acting on the slide in the slide actuation direction.
As per claim 7, Okada discloses the electromagnetic brake according to claim 1, further comprising guiding means (11a) for guiding the slide in the slide actuation direction.
As per claim 8, Okada discloses the electromagnetic brake according to claim 1, further comprising at least one spring (20) for urging the slide opposite to the slide actuation direction.
As per claim 9, Okada discloses the electromagnetic brake according to claim 1, further comprising a friction member (16) connected to the slide and being adapted to be pressed against a braking surface (12, 13), the slide actuation direction is the direction in which the slide is moved so as to press the friction member against the braking surface, or the slide actuation direction is the direction in which the slide is moved so as to move the friction member away from the braking surface ([0032]).
As per claim 10, Okada discloses the electromagnetic brake according to claim 1, wherein the electromagnetic brake is adapted to be applied to a transportation system such as an elevator, an escalator or a moving walkway ([0001]; Fig. 1).
As per claim 11, Okada discloses the electromagnetic brake according to claim 1, wherein the electromagnetic brake is adapted to be applied to a hoisting machine ([0001]; Fig. 1).
As per claim 13, Okada discloses the electromagnetic brake according to claim 8, wherein the slide comprises a plate-shaped slide portion (19) and a spring (20) is coaxially provided with respect to the electromagnet so as to urge the slide opposite to the slide actuation direction.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 4-6, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (EP 2657173) in view of Gilles et al (FR 2855675).
As per claim 4, Okada discloses the electromagnetic brake according to claim 1, but does not disclose respective projections on the electromagnet and slide.
Gilles et al discloses a brake wherein the magnetic field adaptation means comprises at least one electromagnet projection (20) projecting from the electromagnet into the air gap, and at least one slide projection (24) projecting from the slide into the air gap, wherein the electromagnet projection and the slide projection are offset from each other in the slide actuation direction in the state of the electromagnet not being actuated (20, 24, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Okada by providing respective non-contacting teeth on the movable piece and frame opening as taught by Gilles et al in order to provide resistive torque (Gilles et al: Page 5, ¶3).
	As per claim 5, Okada and Gilles et al disclose the electromagnetic brake according to claim 4.  Gilles et al further discloses wherein the electromagnet projection comprises an inclined surface (20) on the side facing in the slide actuation direction, and the slide projection comprises an inclined surface (24) on the side facing opposite to the slide actuation direction, wherein the inclined surfaces are inclined with respect to the direction perpendicular to the slide actuation direction (20, 24, Fig. 2).
As per claim 6, Okada discloses the electromagnetic brake according to claim 1, but does not disclose a permanent magnet.
Gilles et al discloses a brake further comprising a permanent magnet (16) provided parallel to the electromagnet.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Okada by providing a permanent magnet aligned with the electromagnet as taught by Gilles et al in order to enhance the strength of the magnetic field.
As per claim 17, Okada discloses the electromagnetic brake according to claim 3, but does not disclose respective projections on the electromagnet and slide.
Gilles et al discloses a brake wherein the magnetic field adaptation means comprises at least one electromagnet projection (20) projecting from the electromagnet into the air gap, and at least one slide projection (24) projecting from the slide into the air gap, wherein the electromagnet projection and the slide projection are offset from each other in the slide actuation direction in the state of the electromagnet not being actuated (20, 24, Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Okada by providing respective non-contacting teeth on the movable piece and frame opening as taught by Gilles et al in order to provide resistive torque (Gilles et al: Page 5, ¶3).
As per claim 19, Okada discloses the electromagnetic brake according to claim 3, but does not disclose a permanent magnet.
Gilles et al discloses a brake further comprising a permanent magnet (16) provided parallel to the electromagnet.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Okada by providing a permanent magnet aligned with the electromagnet as taught by Gilles et al in order to enhance the strength of the magnetic field.
As per claim 20, Okada and Gilles et al disclose the electromagnetic brake according to claim 4.  Gilles et al discloses further comprising a permanent magnet (16) provided parallel to the electromagnet.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Okada by providing a permanent magnet aligned with the electromagnet as taught by Gilles et al in order to enhance the strength of the magnetic field.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Electromagnetic brakes
		Kanayama (US 2017/0146079).
Eckhardt (DE 102010017889).
Bogelein et al (US 2008/0314701).
Lutz et al (US 5,982,063).
Noly (US 3,763,968).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657